Title: To Alexander Hamilton from Gaspard Joseph Amand Ducher, 10 January 1790
From: Ducher, Gaspard Joseph Amand
To: Hamilton, Alexander


Edenton [North Carolina] 10 janr. 1790
Monsieur
Les representants du peuple de la caroline du nord assemblés a fayetteville ont adoptée la nouvelle constitution; comme vous connoissez mon attachement pour les americains, j’espere que vous me rendez la justice de croire que je vois avec plaisir tout ce qui peut concourir à leur union et à leur prosperité.
Dès que ma Santé sera rétablie je me propose de faire un précis des nouvelles loix commerciales des états unis de l’amerique. Je désire voir augmenter les rapports commerciaux entre votre paÿs et le mien.
Deux nations n’auront jamais plus de raisons de s’unir par le Commerce; quelle est la nation d’europe qui peut consommer une plus grande quantité des denrées americaines?
Quelle puissance peut fournir aux americains a meilleur marché, le sel, le brandy, les vins, les melasses les soieries, les beaux draps, les cambricks &c &c &c?
Avec quelle nation les americains ont ils plus de profit de navigation ou l’ofres de leurs denrées qui est moitié de la valeur de plusieurs?
De quelle nation les americains ont ils plus d’émigrants a esperer en restreignant I’importation des marchandises manufacturées par cette nation?
Quelle puissance d’europe est la plus jalouse du Commerce et de la marine des autres nations?
Quelle puissance peut donner aux americains plus de réciprocité dans le Commerce et la navigation?
Quelle puissance peut influer davantage pour ouvrir aux américains des connexions commerciales avec autres puissances?
Je m’arrête ici quant à present sur les considerations de l’intéret commercial entre la france et l’amérique.
J’ai un mot a vous dire sur la révolution qui vient de s’opérer en france. Je ne crois pas, Monsieur, que vous ajoutiez aucunne confiance aux mensonges importés ici de la grande bretagne. Louis 16 s’est immortalizé en rendant au peuple le droit sacré de réprésentation libre et égale, en renonçant à toute taxe non générale et non consentie par leurs representants de la nation. L’assemblée nationale a montré tant de fermeté, tant d’attachement pour la liberté et le roi qui en est le restorateur que je considère cette assemblée comme une phalange descendüe du ciel pour assurer sur la terre le triomphe de la liberté et des loix. L’assemblée nationale en france, Louis 16 Washington et Lafayette donneront la liberté à toute l’europe.

J’ai l’honneur d’être avec l’attachement le plus respectueux Monsieur   Votre très humble   et très obéissant serviteur
Ducher
M. Le Colonel hamilton.
